Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 11, 2015

The Court of Appeals hereby passes the following order:

A15A1869. EARL V. PARRISH v. THE STATE.

      Earl Parrish was sentenced to life in prison for rape, and his conviction was
affirmed on appeal. See Parrish v. State, 237 Ga. App. 274 (514 SE2d 458) (1999).
Parrish has filed numerous pro se appeals.1 In this case, he purports to appeal an order
entered in March 2015 granting him the right to appeal. However, the only order
entered in March 2015 was the trial court’s March 19, 2015 order granting Parrish the
right to proceed in forma pauperis with respect to his other appeals. That order does
not give rise to an independent right to appellate review. Because this appeal presents
nothing for this Court to review, it is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                             06/11/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
          See Case Numbers A15A1757; A15A1758 and A15A1759.